 Case 4:19-cv-00812-ALM-CAN Document 14 Filed 12/20/19 Page 1 of 1 PageID #: 39




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  CRAIG CUNNINGHAM                                  §
                                                    § Civil Action No. 4:19-CV-812
  v.                                                § (Judge Mazzant/Judge Nowak)
                                                    §
  VEHICLE PROTECTION SPECIALISTS,                   §
  LLC A/K/A VEHICLE SERVICE                         §
  CENTER, ET AL.                                    §

                          ORDER OF DISMISSAL WITH PREJUDICE

         Pending before the Court is Plaintiff Craig Cunningham’s Motion to Dismiss with

  Prejudice, wherein Plaintiff “requests the court dismiss the case against all parties with prejudice”

  (Dkt. #13). To date, Defendants have not answered or otherwise filed a responsive pleading. After

  reviewing the Motion, and all relevant filings, the Court finds the Motion should be GRANTED.

  Accordingly,

         It is therefore ORDERED that the above captioned and numbered civil action is hereby

. DISMISSED WITH PREJUDICE.

         All relief not previously granted is hereby DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.

          SIGNED this 20th day of December, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
